Title: To John Adams from C. W. F. Dumas, 3 September 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Monsieur
       La Haie 3e. 7be. 1780
      
      Je vous felicite de tout mon coeur de la bonne nouvelle que nous venons de recevoir, de la prise des Flottes Angloises or. et occid. par la Flotte combinée Fr. et Espagnole. Prenons cela comme un Avantcoureur d’heureux augure, pour ce qui doit s’être passé de la part de Mrs. De Ternay, Rochambaut, Guichen et Solano. Je voudrois être en ce moment la de mon favori Virgile: pernicibus alis hoc ipsa nocte volarem caeli medis, terraque per umbram stridens, nec dulci declinarem lumina somno; Luce sederem turribus altis America, gaudens hinc, veri nuncius, recreans fratres, inde territans tyranos.
      J’ai vu avec un très-grand plaisir, dans la gazette, l’article de l’Académie Americaine des Arts et des Sciences, dont vous êtes digne Membre, ainsi que de la Société philosophique Américaine.
      Je me suis jusqu’ici flatté en vain d’être honoré de vos Lettres, comme vous me l’aviez fait espérer, Monsieur, en nous quittant à Leide. Je serois bien aise, Monsieur, de savoir quelques jours d’avance celui où vous vous proposez de revenir dans ces quartiers ici, non seulement afin de ne point m’absenter en ce temps-là de cette ville, mais aussi pour aller à votre rencontre à Leide. Il y a un Seigneur Hollandois, ami de l’Amérique, à qui j’ai inspiré une bonne envie de vous connoître, et qui m’a prié de vous amener dîner chez lui à Sa Campagne, qui n’est qu’à 2 lieues d’ici. Sur un billet que je lui écrirois, il nous enverroit Sa voiture, Soit à la Haie, Soit à Leide. Il m’a promis que vous serez incognito pour tout le reste de sa famille.
      J’espere, Monsieur, que vous jouissez d’une parfaite santé, et de toutes sortes d’agrémens, à Amsterdam, avec Mrs. vos fils, que j’embrasse de tout mon coeur, ainsi que ma famille. Je serois charmé d’apprendre comment vous plait le séjour d’Amsterdam. Les Etats d’Hollande vont s’assembler ici après-demain. A vue de pays, il ne se passera rien de fort important dans cette Assemblée. Nos Anglomanes, pour se consoler du dernier désastre, réchauffent leurs anciens contes d’un prochain racommodement entre l’Amérique et l’Angleterre.
      Mon Epouse vous présente ses honneurs. Je suis avec beaucoup de respect, Monsieur, Votre très-humble et très-obéissant serviteur,
      
       Dumas
      
     